171 N.J. Super. 38 (1979)
407 A.2d 1255
ANTOINETTE MATTHEWS, PLAINTIFF-APPELLANT,
v.
PORT OF NEW YORK AUTHORITY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted October 16, 1979.
Decided November 1, 1979.
Before Judges CRANE, MILMED and KING.
Mr. Albert A. Sann, attorney for appellant.
*39 Mr. Francis A. Mulhern, attorney for respondent (Mr. Herbert Ouida on the brief).
BY THE COURT.
The order under review is affirmed substantially for the reasons expressed by Judge Bilder in his opinion reported at 163 N.J. Super. 83, 394 A.2d 172 (Law Div. 1978).